DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  A new rejection is found below which addresses the claim amendments.
Note that the newly added phrase “..and wherein the at least one available channel has not been dynamically allocated in the band of frequencies..” is taken at face value and interpreted to mean that a/the channel is available for use (since it has not been allocated to another user).  Hence a distinction is made regarding the claim language that a) there are channels in a range of frequencies AND b) there is/are distinct channels identified in the range that are NOT being used and are available.
For example, there is a frequency range of 800Mhz to 849Mhz and there are two channels NOT being used which are available, perhaps channel 1 and channel 20 (800Mhz and 820Mhz respectively).

2.  The double patenting rejection is still on the record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,701,750. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite receiving mapping information indicating an available channel in a band of frequencies in the network, scanning for the available channel, establishing a connection using the available channel wherein the band of frequencies comprises a shared-license-access band of frequencies.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-33, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. US 2014/0242981 and further in view of Schmidt et al. US 2015/0181601 and Kim et al. US 2013/0142132.
As per claim 21, Hassan et al. US 2014/0242981 teaches an electronic device (ie. cell phone – See figures, ie. at least Fig. 2, #202), comprising: 
an interface circuit that is configured to communicate with a radio node in a network (Fig. 2 shows cell phone communicating with Cell Tower #208 and Access Point #204), 
wherein the electronic device is configured to: receive, at the interface circuit, mapping information, wherein, when the mapping information indicates that there is at least one available channel in a band of frequencies in the network at or proximate to a location of the electronic device; 
[0011] This patent relates to utilizing radio white space frequencies. More specifically the patent relates to the ability of devices to discover individual white space frequencies over which data communication can be accomplished. The device may want to perform active scanning of radio white space frequencies to identify one or more individual frequencies that are available for data communication.
perform, via the interface, a scan of the at least one available channel in the band of frequencies (See Para #11 above – teaches scanning for available frequencies), 
wherein the scan comprises less than the entire band of frequencies (Para #11 does not limit how much of the frequency band that can/must be scanned, hence it can be some OR all.  Hassan teaches in Para’s 17-18 both passive and active scanning and neither empirically requires that the entire band of frequencies must be scanned – he teaches more of scanning individual frequencies); and
[0017] Passive scanning can be characterized as listening for broadcasts on individual frequencies to infer what radio white spaces are available for use. However, passive scanning tends to be relatively energy intensive and relatively time consuming compared to active scanning. This can be especially problematic if the mobile device is operating on battery power. 
[0018] Active scanning can reduce power and/or time to discover available frequencies compared to passive scanning. In active scanning the mobile device 102 actively pings for available frequencies, such as with a probe request. However, at this point, the mobile device 102 cannot perform active scanning on the TV spectrum since that would entail transmitting on allocated TV frequencies. Recall that at a given location some of the frequencies in this range are allocated and others are not. Recall further that at this point the mobile device 102 does not know which frequencies are allocated at its location. Stated another way, the mobile device does not know which frequencies within the TV spectrum it is allowed to transmit on (e.g., white space frequencies) and which other frequencies within the TV spectrum (e.g., allocated frequencies) that it is not allowed to transmit on for interference reasons). 
 establish, via the interface circuit, a connection with the radio node based at least in part on results of the scan, 
[0022] Instance 4 shows the mobile device 102 and the AP 104 upon completion of the association and authentication process that begins with the probe request and probe response described above. Completion of the process can allow the mobile device to use a network established by the AP on the individual radio white space frequency. Note that the AP 104 is now shown with solid lines to indicate that it has been discovered by the mobile device 102. At this point mobile device 102 can accomplish the data communication over the individual radio white space frequency with AP 104 as indicated at 116. 
But is silent on 
and wherein the at least one available channel has not been dynamically allocated in the band of frequencies
wherein the connection is associated with a channel in the band of frequencies, wherein the band of frequencies comprises a shared-license-access band of frequencies, and 
wherein the shared-license-access band of frequencies is shared by at least two of: 
an operator of the network; 
a second operator that licenses a portion of the band of frequencies; or 
a user that has higher priority than the operator in the band of frequencies*.  
At least Schmidt et al. US 2015/0181601 teaches a License Shared Access system in wireless networks whereupon the frequencies can be shared among the different cell towers (See Figure #3) showing Spectrum Availability #302, Request for Spectrum #304, Leasing/Licensing options and Choice #308/#310 and use of the additional Spectrum #314.
Furthermore, Schmidt also teaches an operator of the network (Figure 3 shows “an operator” such as those who operate the LARGE BS #204A and SMALL BS #204B) and also a second operator that licenses a portion of the band of frequencies (which is interpreted as the LSA CONTROLLER #206 who is shown to license/lease out portions of the available spectrum in figure 3.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Hassan, such that wherein the connection is associated with a channel in the band of frequencies, wherein the band of frequencies comprises a shared-license-access band of frequencies AND wherein the shared-license-access band of frequencies is shared by at least two of: an operator of the network; a second operator that licenses a portion of the band of frequencies; or a user that has higher priority than the operator in the band of frequencies, to provide the ability to connect to shared/unshared and licensed/unlicensed frequencies/networks for ubiquitous roaming/connectivity across various network operators who receive licensing agreements for frequencies.
	*Note that Sirotkin (used later in the rejection) and not cited here teaches a higher priority user (Para’s #52-#52).
	With further regard to “..and wherein the at least one available channel has not been dynamically allocated in the band of frequencies..”, the examiner notes that Kim et al. US 2013/0142132 teaches that to reduce scanning overhead/time, it is enabled that the AP can send to the STA information regarding available channels that can be used by the STA since they have not been allocated to another device/STA/user, which reads on the claim limitation:
	[0059] Thus, in the TVWS, it is possible to reduce scanning overhead if the STA receives data indicating whether or not each TV channel is occupied by a licensed device signal from the enabling STA or the AP. That is, the enabling STA or the AP may transmit information regarding available channels, which are channels that can be used by an unlicensed device since the channels are not used by a licensed device, to the STA. The enabling STA or the AP may also transmit information regarding a maximum transmit power, which is permitted in each available channel, to the STA together with the available channel information.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one available channel has not been dynamically allocated in the band of frequencies, to provide the ability to inform the mobile/STA about which channel(s) in the frequency range are actually available for use which reduces scanning time of not having to scan the entire frequency range.


As per claims 22, 29, 36, the combo teaches claim 21/28/35, wherein unavailable channels in the band of frequencies are allocated by a computer to one or more of: 
another radio node in the network (Schmidt teaches that there is/are LARGE BS’s and SMALL BS’s and that the frequencies are allocated across them, which reads on allocating to another radio node); 
the user (Hassand and Schmidt teach allocating frequencies to end-users, where the base stations are allocated frequencies and then the user selects one frequency to use); or 
the second operator.  


As per claims 23, 30, 37, the combo teaches claim claim 22/29/36, wherein the mapping information is associated with a second computer (This claim is difficult to undertand, ie. who as the first computer (in claim 22) and who is this second computer in claim 23?.  The examiner gives a broad/reasonable interpretation and notes that at least Schmidt teaches connections to an LSA CONTROLLER #206 (which is a first computer) and to the LSA DB #208 (which is interpreted as a second computer)).
Another interpretation is that Hassan shows connection(s) to a Regulatory Database #206 which can be multiple servers, hence first/second computers.  He lso shows (figure 3) that the mobile connects to the Service Provider and Regulatory database (which can be two separate computers/servers) whereupon the user does connect to the regulatory database (see figure 1, Instance #1 at top) which would be mapping information to that second computer.
The examiner requests a clarifying amendment to better define this claim.
  

As per claims 24, 31, 38, the combo teaches claim 22/30/37, wherein, prior to receiving the mapping information, the electronic device is configured to: 
determine the location of the electronic device; and 
provide, addressed to the second computer, the location.  
Hassan teaches determining/obtaining the location of the device and using it to contact back-end server(s) (ie. first/second computers) to ultimately provide a white space frequency to the user:
The concepts relate to radio white space utilization. One example can obtain information about a location of a device. The example can access a white space database to obtain radio white space frequencies relative to the location. This example can also perform active scanning of at least some of the radio white space frequencies at the location and not perform active scanning on allocated frequencies.
	Schmidt teaches two computers, ie. the LSA Controller and LSA DB computers as discussed previously.
As per claims 25, 32, 39, the combo teaches claim 23/30/37, wherein the computer is different from the second computer (Schmidt shows “separate” computers as relating to the LSA Controller and LSA DB in figure 3 – hence they are interpreted as different computers). 
 
 	
As per claims 26 and 33, the combo teaches claim 23/29 wherein the computer comprises a spectrum allocation server (Schmidt teaches an LSA Controller in figure 3 which is seen to allocate/lease out the spectrum, #306, #308, #310, #312).  

As per claim 28, the entire claim is rejected by the rejection of claim 1 (see previous) and Hassan also teaches “..a non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to perform operations” as found in figure 6 which shows the mobile device and server(s) along with “programming/pseudo-code” as found in figures 7-8.  Also refer to Kim et al. who teaches scanning and determining available channel(s).


As per claim 35, the entire claim is rejected by the rejection of claim 1 (see previous) and Hassan also teaches the method steps in figures 7-8 while Schmidt teaches them in at least figure 3.  Also refer to Kim et al. who teaches scanning and determining available channel(s).






Claims 27, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan/Schmidt/Kim and further in view of {Sirotkin US 2018/0115905 or Mitola US 2014/0269526 or Mitola US 2017/0147940}
As per claims 27, 34, 40, the combo teaches claim 21/28/35, but is silent on wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS). 
Sirotkin, Mitola or Mitola all teach varying degrees of CBRS being involved in the concept of shared license/spectrum sharing:
i. Sirotkin US 2018/0115905 teaches “licensed shared access architecture with spectrum sensing” (title, see abstract) that ……… 
[0052] FIG. 5 illustrates an aspect of the Citizens Broadband Radio Service (CBRS) variant of the solution in accordance with some embodiments. This system architecture governing the CBRS system, a spectrum sharing scheme for the United States that describes a prioritized spectrum overlay model, certain users are assigned priority access privileges and certain users are assigned the secondary access by these services. Other non-prioritized secondary spectrum users will vacate the spectrum if a priority user wishes to access spectrum. The CBRS contemplates a tier holding priority access licensees (PALs) and a second tier for general authorized access (GAA) which is unlicensed. Also in the case where the sensed licensed spectrum is made available to different tiered users including unlicensed access by a General Access (GAA.) In the case of interference, the SAS-1 510 also removes a GAA user when an authorized User (PAL) requests access to the sensed license spectrum.
 [0053] The CBRS system is managed by a spectrum manager and scheduler called the Spectrum Access System (SAS). The SAS manages interference to incumbents by the other tiers, the interference between the same tiers User Equipment (UE) Device 100 and as well as a prioritized tier over a general access tier. There can be more than one SAS as shown in FIG. 5. In this case SAS-1 510 is supported by the Environment Sensing Component (ESC) 214. The ESC 514 is used sense every channel in the shared spectrum range. The ESC 514 architecture includes an incumbent detection capability that monitors for incumbent activity and alerts SAS to reallocate to channels/spectrum to avoid Incumbent Interference. The information from ESC 514 and FCC repository 504 enable the SAS-1 510 to effectively provide dynamic channel allocation to different levels of users, and ensure the Quality of Service (QoS) for different tiers, and enforce the protection requirements set by FCC. This solution in some embodiments, functions as the ESC 514. In other embodiments, this solution functions as a supplement or complementary service to the ESC. Different SASs (for example SAS-1510 or SAS-2 512) operating in this band could communicate with each other through the SAS-SAS Interface 520. 
ii. Mitola US 2014/0269526 teaches interoperability with other networks/devices:
  [0011] Advantages of the methods and systems herein may include, without limitation, greater network throughput; greater clarity of likely return on investment for investment in wireless and core network infrastructure; greater clarity of likely return on influence for customer loyalty; improved average QoE per user; improved QoE above the average for significant clients such as corporate clients of a service provider; greater average retention of commercial users and corporate clients via enhanced loyalty; and improved public service in local, regional, and national emergencies. An example of greater clarity of likely return on investment for investment in wireless infrastructure may be a service provider's return for interoperability with consumer devices, such as TV white space, and shared spectrum devices (e.g. the FCC's proposed 3550 MHz Citizen's Broadband Service). An example of improved public service may be improved E911 service to first responders, leveraging of FirstNet in the US.
iii. Mitola US 2017/0147940 teaches shared spectrum that involves understanding of CBRS:
 [0057] A service provider may benefit from knowledge of interference sources that occur in a given band to plan and/or manage nearby frequency bands. For example, a service provider can use knowledge of interference sources in the 3300 MHz radar band in order to better plan shared spectrum networks such as the 3550 Citizens Broadband Service (CBS) shared spectrum band for which the FCC has issued multiple Notices of Rule Making (NPRM). For example, transmissions in the 3300 MHz radar band may interfere with the 3550 CBS shared spectrum band, which would be desirable to know when planning a shared spectrum network for the 3550 CBS shared spectrum band.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS), to provide the ability to share across multiple frequency bands and technologies, to include cellular and Citizens Band (CB).

 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414